 1327 NLRB No. 95NOTICE:  This opinion is subject to formal revision before publication in theBoard volumes of NLRB decisions.  Readers are requested to notify the Ex-ecutive Secretary, National Labor Relations Board, Washington, D.C.20570, of any typographical or other formal errors so that corrections canbe included in the bound volumes.Mountaineer Mining Management, Inc. and UnitedMine Workers of America.  Case 9ŒCAŒ35873January 29, 1999DECISION AND ORDERBY MEMBERS FOX, LIEBMAN, AND HURTGENUpon a charge filed by the Union on April 13, 1998,the Acting General Counsel of the National Labor Rela-tions Board issued a complaint on September 17, 1998,against Mountaineer Mining Management, Inc., the Re-spondent, alleging that it has violated Section 8(a)(1) and(5) of the National Labor Relations Act.  Although prop-erly served copies of the charge and complaint, the Re-spondent failed to file an answer.On December 28, 1998, the General Counsel filed aMotion for Summary Judgment with the Board.  On De-cember 30, 1998, the Board issued an order transferringthe proceeding to the Board and a Notice to Show Cause
why the motion should not be granted.  The Respondent
filed no response.  The allegations in the motion aretherefore undisputed.The National Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Ruling on Motion for Summary JudgmentSections 102.20 and 102.21 of the Board's Rules andRegulations provide that the allegations in the complaintshall be deemed admitted if an answer is not filed within
14 days from service of the complaint, unless good cause
is shown.  In addition, the complaint affirmatively notes
that unless an answer is filed within 14 days of service,
all the allegations in the complaint will be consideredadmitted.  Further, the undisputed allegations in the Mo-tion for Summary Judgment disclose that the Region, byletter dated December 1, 1998, notified the Respondent
that unless an answer were received by December 15,
1998, a Motion for Summary Judgment would be filed.
In addition, unsuccessful attempts were made by the Re-gion to contact the Respondent™s president by telephoneon November 27 and December 1, 1998.  Each time a
message was left requesting a return call, but no return
call was received from the Respondent™s president or
anyone else claiming to represent the Respondent.In the absence of good cause being shown for the fail-ure to file a timely answer, we grant the General Coun-sel's Motion for Summary Judgment.On the entire record, the Board makes the followingFINDINGS OF FACTI.  JURISDICTIONAt all material times until January 26, 1998, when itceased operations, the Respondent, a corporation, wasengaged in the mining of coal at a mine site located inBoone County, West Virginia.  During the 12 months
prior to January 26, 1998, the Respondent, in conducting
is business operations described above, performed serv-ices within the State of West Virginia valued in excess of$50,000 for Eastern Associated Coal Company.  Duringthe 12 months prior to January 26, 1998, Eastern Associ-ated Coal Company was engaged in the processing ofcoal at its Copperston, West Virginia facility and sold
and shipped from that facility goods valued in excess of
$50,000 directly to points outside the State of West Vir-ginia.  We find that the Respondent is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act and that the Union is a labor or-ganization within the meaning of Section 2(5) of the Act.II.  ALLEGED UNFAIR LABOR PRACTICESThe following employees of the Respondent constitutea unit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All employees of [Respondent] engaged in the produc-tion of coal, including removal of overburden and coalwaste, preparation, processing, and cleaning of coal and
transportation of coal (except by waterway or rail not
owned by [Respondent], repair and maintenance workperformed at the mine site or at a central shop(s) of[Respondent] and maintenance of gob piles and mine
roads, and work of the type customarily related to all of
the above at the coal lands, coal producing and coal
preparation facilities owned or operated by [Respon-dent], excluding all coal inspectors, weigh bosses at themines where men are paid by ton, watchmen, clerks,
engineering and technical employees and all profes-sional employees, guards and supervisors as defined inthe Act.Since about January 1991, and at all material times, theUnion has been the designated exclusive collective-bargaining representative of the unit and since that datehas been recognized as such by the Respondent.  This
recognition has been embodied in a collective-bargaining
agreement between the Respondent and the Union which
was effective from December 16, 1993 to August 1,
1998.At all material times since about January 1991, basedon Section 9(a) of the Act, the Union has been the exclu-sive collective-bargaining representative of the unit.Since about January 26, 1998, the Respondent hasfailed to continue in full force and effect all the terms andconditions of the collective-bargaining agreement de-scribed above by failing to provide health insurancebenefits to unit employees pursuant to article XX of that
agreement.  These health insurance benefits are manda-tory subjects for the purpose of collective bargaining.The Respondent engaged in the conduct described above
without the Union™s consent. DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD2CONCLUSIONS OF LAWBy the acts and conduct described above, the Respon-dent has been failing and refusing to bargain collectivelywith the exclusive collective-bargaining representative of
its employees within the meaning of Section 8(d) of the
Act, and has thereby engaged in unfair labor practices
affecting commerce within the meaning of Section
8(a)(1) and (5) and Section 2(6) and (7) of the Act.REMEDYHaving found that the Respondent has engaged in cer-tain unfair labor practices, we shall order it to cease anddesist and to take certain affirmative action designed toeffectuate the policies of the Act.  Specifically, having
found that the Respondent has violated Section 8(a)(1)
and (5) by failing to provide health insurance benefits to
unit employees pursuant to article XX of the collective-bargaining agreement, we shall order the Respondent tohonor the terms of the 1993Œ1998 collective-bargaining
agreement, and to make whole its unit employees by
making all contractually required health insurance pay-ments or contributions, including any additional amountsapplicable to such delinquent payments as determinedpursuant to Merryweather Optical Co., 240 NLRB 1213,1216 (1979).  In addition, the Respondent shall reim-burse unit employees for any expenses ensuing from itsfailure to make such required payments or contributions,
as set forth in Kraft Plumbing & Heating, 252 NLRB891 fn. 2 (1980), enfd. 661 F.2d 940 (9th Cir. 1981),such amounts to be computed in the manner set forth in
Ogle Protection Service, 183 NLRB 682 (1970), enfd.444 F.2d 502 (6th Cir. 1971), with interest as prescribedin New Horizons for the Retarded, 283 NLRB 1173(1987).ORDERThe National Labor Relations Board orders that theRespondent, Mountaineer Mining Management, Inc.,Boone County, West Virginia, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a) Failing and refusing to bargain with United Mine-workers of America, the exclusive representative of theemployees in the appropriate unit set forth below, by
failing to provide health insurance benefits to unit em-ployees pursuant to article XX of the 1993Œ1998 collec-tive-bargaining agreement.  The unit is:All employees of [Respondent] engaged in the produc-tion of coal, including removal of overburden and coalwaste, preparation, processing, and cleaning of coal and
transportation of coal (except by waterway or rail not
owned by [Respondent], repair and maintenance work
performed at the mine site or at a central shop(s) of
[Respondent] and maintenance of gob piles and mine
roads, and work of the type customarily related to all ofthe above at the coal lands, coal producing and coalpreparation facilities owned or operated by [Respon-dent], excluding all coal inspectors, weigh bosses at themines where men are paid by ton, watchmen, clerks,
engineering and technical employees and all profes-sional employees, guards and supervisors as defined inthe Act.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) Comply with the terms of the 1993Œ1998 collec-tive-bargaining agreement by making all contractuallyrequired health insurance benefits payments or contribu-tions retroactive to January 26, 1998, and make wholethe unit employees for any loss of benefits or expenses
ensuing from its failure, since about January 26, 1998, to
provide health insurance benefits to unit employees pur-suant to article XX of the agreement, as set forth in theremedy section of this Decision.(b) Preserve and, within 14 days of a request, makeavailable to the Board or its agents for examination andcopying, all payroll records, social security payment rec-ords, timecards, personnel records and reports, and allother records necessary to analyze the amount of back-pay due under the terms of this Order.(c) Within 14 days after service by the Region, dupli-cate and mail, at its own expense and after being signedby the Respondent™s authorized representative, copies of
the attached notice marked ﬁAppendixﬂ1 to all currentemployees and former employees employed by the Re-spondent at any time since about January 26, 1998.(d) Within 21 days after service by the Region, filewith the Regional Director for Region 9 a sworn certifi-cation of a responsible official on a form provided by theRegion attesting to the steps that the Respondent hastaken to comply.   Dated, Washington, D.C.   January 29, 1999Sarah M. Fox,                                 MemberWilma B. Liebman,                        Member
Peter J. Hurtgen,                             Member(SEAL)          NATIONAL LABOR RELATIONS BOARD                                                       1If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading ﬁPosted by Order of the Na-tional Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a Judg-ment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board.ﬂ MOUNTAINEER MINING MANAGEMENT33APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us topost and abide by this notice.WE WILL NOT fail and refuse to bargain with UnitedMineworkers of America, the exclusive representative ofthe employees in the appropriate unit set forth below, by
failing to provide health insurance benefits to unit em-ployees pursuant to article XX of the 1993Œ1998 collec-tive-bargaining agreement.  The unit is:All our employees engaged in the production of coal,including removal of overburden and coal waste,preparation, processing, and cleaning of coal and trans-portation of coal (except by waterway or rail not ownedby us, repair and maintenance work performed at the
mine site or at a our central shop(s) and maintenance ofgob piles and mine roads, and work of the type cus-tomarily related to all of the above at the coal lands,coal producing and coal preparation facilities owned or
operated by us, excluding all coal inspectors, weigh
bosses at the mines where men are paid by ton, watch-men, clerks, engineering and technical employees andall professional employees, guards and supervisors asdefined in the Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL comply with the terms of the 1993Œ1998collective-bargaining agreement by making all contractu-ally required health insurance benefits payments or con-tributions retroactive to January 26, 1998, and makewhole the unit employees for any loss of benefits or ex-penses ensuing from our failure, since about January 26,1998, to provide health insurance benefits to unit em-ployees pursuant to article XX of the agreement, withinterest.MOUNTAINEER MINING MANAGEMENT, INC.